VICKERY, PJ.
We think the matter can be disposed of very quickly and very easily and that is that such a claim is not tenable. The court in finding for the defendant in the sum of $423.04 only, allowing a credit for the difference in the rental of $25.00 a month for the time that the new tenant took possession up until the end of the original lease, comitted error.
Judgment reversed and final judgment for $963.50 and interest from the time of the commencement of the suit in favor of the plaintiff in error.
Sullivan and Levine, JJ., concur.